Wilson, J.
August 7th, 1920, the Jesse E. Knight Automobile Co. and Narcisse Drouin entered into written agreement of sale of an automobile, under which agreement Drouin was to pay the Automobile Company the sum of three hundred dollars in cash and *498thereafter monthly the sum of seventy-five dollars for a period of eleven months and a final payment at the end of one year of six hundred and seventy-five dollars. All the future payments were evidenced by the promissory notes of Drouin payable in accordance with the agreement, and by the terms of the agreement were to be treated as rental; and upon their payment all rental for the use of the automobile by Drouin was to cease and the automobile was then to become his property. The agreement of sale was duly recorded and the automobile delivered to Drouin.
On September 8th, 1920, the automobile while being used by Drouin for the unlawful transportation of intoxicating liquors was seized upon a warrant issued out of the Western Somerset Municipal Court under Chapter 294, Public Laws, 1917. It was thereupon duly libelled and the Jesse E. Knight Automobile Co. appeared in due course and filed its claim under the above described agreement of sale.
The Judge of the Municipal Court denied the claim of the Automobile Company and ordered the automobile forfeited to the County, from which decision an appeal was taken by the claimant to the Supreme Judicial Court, from which court the case is now presented to this court on an agreed statement of facts, which admits on the part of the claimant that the automobile was at the time of the seizure being used in the unlawful transportation' of intoxicating liquors, and on the part of the State that such use of the automobile was without the knowledge or consent of the claimant.
The facts set forth in the agreed statement raise the issue for the first time before this court as to the meaning and effect of the Act of 1917, Chapter 294, authorizing the forfeiture of vehicles of all kinds, excepting common carriers, engaged in the transportation of intoxicating liquors intended for illegal sale prior to its amendment by Chapter 63, Public Laws, 1921. Did the Legislature of this State intend by the original Act of 1917 to authorize the absolute forfeiture of the offending vehicle, as a thing outside the protection of the law by reason of its unlawful use, regardless of the knowledge or consent of the owner, as in the case of vehicles and teams used in violating the Federal Revenue Acts, or of automobiles under the Federal Act of March 2nd, 1917, for the Suppression of the Traffic in Intoxicating Liquors among Indians, United States v. Mincey, 254 Fed., 287; Commercial Investment Trust v. U. S., 261 Fed., 330; White *499Automobile Co. v. Collins, 136 Ark., 81; or did the Legislature intend to protect innocent parties to the extent of their right in such vehicles, as under the Federal Act originally prohibiting the-introduction of liquors into “Indian Country,” Comp. St., 1916, Sec. 4141, and the statutes of Alabama, Georgia, North Carolina and other States authorizing the forfeiture of vehicles when used in the illegal transportation of intoxicating liquors? Shawnee Nat. Bank v. United States, 249 Fed. Rep., 583; Maples et al. v. State, 82 So., 183, (Ala., 1919); Seignious v. Limehouse, 93 S. E., Rep. 193, (S. Car., 1917); White v. State, 98 S. E., Rep., 171 (Ga., 1919); Spencer et al. v. Thomas, 87 S. E. Rep., 976, (N. C., 1916); One Hudson Super Six Automobile, etc. v. State, 187 Pac., Rep., 806, (Old., 1920).
Clearly the latter. While the first part of the Act is in as general and absolute terms as either of the Federal Acts first referred to or the Arkansas statute, it expressly provides for the rights of any claimant being determined upon its being shown that such use was without his knowledge and consent.
Obviously the effect of such statutes must be either to forfeit the vehicle as an offending thing, without protection of the law, regardless of the want of knowledge of its unlawful use by its owner, or they must be construed as authorizing the forfeiture of only such rights as the person unlawfully using or consenting to its unlawful use may have in it, and exempting from forfeiture the interest of the innocent claimant.
It would also render such a statute practically impotent to give it a construction under which a claimant, however small, having established his lack of knowledge of or consent to the unlawful use, could by the proof of his claim rescue also the interests of the guilty therein from the operation of the law. Otherwise, an automobile worth several thousand dollars might be put to such unlawful use without fear of forfeiture by the owner placing a mortgage thereon to secure some small indebtedness, or in case of purchase for use in such unlawful traffic under a lease or conditional sale agreement, by paying all but a small amount, obtain protection against forfeiture under this Act so long as the seller could prove his want of knowledge of the unlawful use of such vehicle. We cannot presume that the Legislature by throwing a shield of protection around the rights of the innocent party intended that it might also be used to protect *500the rights of the guilty from forfeiture. While it is clear that the Legislature intended to protect the rights of innocent parties, it is equally clear that the real purpose of this Act was to subject the property of the guilty to forfeiture.
And it matters not; we think, whether the rights of the offending party were those of a mortgagor, or a purchaser under a conditional sale, lease or what is in this State termed a Holmes note. Such as they were, they were hable to forfeiture and sale under this Act, subject, of course, to rights of the innocent claimant provided he establishes his claim in court; the purchaser in case of sale acquiring the same rights under any contract, mortgage or lease, as the person whose interest was forfeited had therein. In case no claimant appears, the interest of the person unlawfully using such vehicle, must under the Act be presumed to be absolute.
The statutes of other States while differing somewhat in terms from that of the Act under consideration, have in many instances been so construed. U. S. v. One Automobile, 237 Fed., 891; Bowling v. State, 85 So. Rep., 500 (Ala., 1920); One Packard Automobile, (Denegre Car and Truck Co., claimant) v. State, 84 So. Rep., 297, (Ala., 1919); Spencer v. Thomas, supra; State v. One Lexington Automobile, 84 So. Rep., 297, (Ala., 1919); One Hudson Super Six Automobile, etc. v. State, supra; White v. State, supra; Seignious v. Limehouse, supra.
In Bowling v. State and Seignious v. Limehouse the right of a mortgagor was forfeited and ordered sold subject to the mortgage, while in the case of One Packard Car, Denegre Car and Truck Co., claimant v. State, there was a conditional sale contract under which the claimant asked to intervene. The court allowed its contention and remanded the case back to be determined by the ruling in Bowling v. State in which case, as stated above, the rights of the mortgagor were forfeited and sold subject to the rights of an innocent mortgagee. Also see U. S. v. One Automobile, supra.
Under such construction the rights of innocent parties are fully protected and the rights of the guilty are forfeited, which we think accords with the legislative intent under Chapter 294, Public Laws, 1917. The court, however, expresses no opinion as to the effect of the amendment of 1921, Public Laws, Chapter 63.
Owing to the manner in which the case is brought before this court not only must the rights of the claimant be determined, but *501the rights of Drouin must also be disposed of according to the views herein expressed.
Entry will therefore be:

Rights of Narcisse Drouin in said Paige Touring Car on September 8 th, 1920, under the lease or agreement of sale with Jesse L. Knight Automobile Co. forfeited to the County of Somerset to be sold in accordance with the provisions of Chapter 294, Public Laws, 1917; subject, however, to the claim of the Jesse E. Knight Automobile Co., under said agreement of sale.